Citation Nr: 1728493	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service connected multiple symptomatic peripheral joints and chest wall pain, diagnosed as fibromyalgia, currently evaluated as 10 percent disabling prior to April 14, 2014, and as 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse




ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, continued a 10 percent rating for multiple symptomatic peripheral joints and chest wall pain.  Thereafter, in a September 2009 rating decision, the RO reduced the 10 percent rating to noncompensable.  

In August 2010, the Board remanded the appeal for additional development.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been prepared and associated with the claims file.  

In July 2013, the Board restored the 10 percent rating for multiple symptomatic peripheral joints and chest wall pain and remanded the appeal for a higher rating for additional development.  In February 2014, the Board again remanded the appeal for additional development, to include providing the Veteran with an additional VA examination and obtaining additional treatment records.

In an August 2014 rating decision, the Appeals Management Center (AMC) increased the disability rating for multiple symptomatic peripheral joints and chest wall pain from 10 percent to 40 percent (the maximum schedular rating), effective April 14, 2014.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issue of entitlement to an increased rating remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2016, the Board remanded the appeal for additional development.

The Board notes that while this case was in remand status, the Veteran filed a timely notice of disagreement (NOD) to the rating assigned for diabetes in a June 2016 rating decision.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ acknowledged receipt of the NOD in July 2016 and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected multiple symptomatic peripheral joints and chest wall pain, diagnosed as fibromyalgia, has been manifested by symptoms of widespread musculoskeletal pain and tender points, with associated sleep disturbances, headaches, and anxiety, that are nearly constant and refractory to therapy.

2.  For the entire appeal period, the Veteran is in receipt of the maximum schedular rating for multiple symptomatic peripheral joints and chest wall pain, diagnosed as fibromyalgia, and the established schedular criteria are adequate to describe the severity and symptoms of his disability.







CONCLUSION OF LAW

The criteria for a 40 percent rating, but not higher, for multiple symptomatic peripheral joints and chest wall pain have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of an October 2006 letter to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran and his family and friends.  

As noted above, the Board remanded this case in February 2014 and March 2016 to obtain private treatment records and to give the Veteran the opportunity to identify and/or submit any outstanding evidence relevant to his claim.  As directed by the Board, the AOJ sent a letter to the Veteran requesting that he identify and/or submit any additional evidence.  Additionally, the AOJ obtained the private treatment records identified by the Veteran.  In light of the foregoing, the Board finds that there has been substantial compliance with its previous remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations in November 2006, August 2009, August 2013, and April 2014 to determine the nature and severity of his service-connected disability.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected multiple symptomatic peripheral joints and chest wall pain as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, by virtue of this decision, the Veteran is being assigned the maximum schedular rating for his service-connected multiple symptomatic peripheral joints and chest wall pain for the entire appeal period.  Accordingly, a new VA examination would not aid the Veteran, and no prejudice accrues to the Veteran as a result of proceeding with the adjudication below without further examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in two subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo an additional VA examination in order to determine the current severity of his service-connected disability.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Prior to April 14, 2014, the Veteran was in receipt of a 10 percent rating for multiple symptomatic peripheral joints and chest wall pain under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  In an August 2014 rating decision, the AOJ increased the disability rating for multiple symptomatic peripheral joints and chest wall pain to 40 percent, the maximum schedular rating for fibromyalgia, effective from April 14, 2014.  He seeks increased disability ratings.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

B. Factual Background

By way of background, the Veteran was granted entitlement to service connection for multiple symptomatic peripheral joints and chest wall pain due to undiagnosed illness by rating action in September 1997, and was assigned a 10 percent evaluation by analogy to fibromyalgia under Diagnostic Code 5025, effective from November 2, 1994.  In October 2006, the Veteran sought an increased rating for this disability.  By rating action in February 2007, the RO denied the Veteran's claim and continued the 10 percent evaluation assigned.  In an August 2014 rating decision, the AOJ increased the disability rating for multiple symptomatic peripheral joints and chest wall pain to 40 percent, the maximum schedular rating for fibromyalgia, effective from April 14, 2014.

Turning to the evidence of record, the Veteran was afforded a VA examination in November 2006.  The Veteran reported sharp pain in his bilateral hands, wrists, ankles, shoulders, knees, elbows, and spine that was previously intermittent, but was now constant.  He also reported that his pain now occurred on a daily basis instead of three times a week.  He reported continued chest wall pain in the area of the intercostales muscles.  He also reported that he was recently started on a medication called Neurontin that is typically used for nerve pain and that the medication had not helped his chest wall pain.  

A September 2007 private treatment record shows that the Veteran reported pain at the base of the neck into the shoulders, as well as going down both arms.  He rated the pain at 8/10.  He also reported diffuse joint pain in the chest, hips, and knees.  The Veteran reported increased difficulty sleeping because of the pain.

The Veteran was afforded a VA examination in August 2009.  He reported joint pain in the bilateral hands, wrists, ankles, shoulders, knees, elbows, and spine.  He indicated that the pain was now sharp and burning all over and that he no longer had flare-ups as the pain was now constant.  He reported missing four to five days per month of work due to his pain, and he indicated that his activities of daily living were impacted by his pain in that it slows him down and he must take frequent rest breaks.  The Veteran reported that his chest wall pain remained the same, with continued pain in the area of the intercostal muscles.  He also reported that he continued to take Neurontin for this pain without improvement.  The Veteran reported "all over pain," stiffness, and daily headaches.  He also reported paresthesias of his hands and toes, as well as anxiety and depression due to his pain.  

An October 2010 private treatment record shows that the Veteran was seen at the emergency room complaining of chest pain, headache, and joint pain.  He reported chest pain when lying down and that he was unable to sleep.  He also complained of headache on the right side.  He described the chest pain as 7/10 to 9/10 and persistent.  On examination, the Veteran had swollen and painful left wrist; fourth finger, fifth finger, and thumb on the left hand; and thumb, fourth MCP joint, and fifth MCP joint on the right hand.  He was admitted to the hospital for further evaluation.  

A November 2012 private treatment record shows that the Veteran was again admitted to the hospital for atypical chest pain.  A December 2012 private treatment record shows that the Veteran reported "excruciating" atypical chest pain.  A March 2013 private treatment record shows that the Veteran reported chest pain.

During the April 2013 Board hearing, the Veteran reported nerve pain in his chest that runs down his arms.  He also reported sleep disturbances.  He testified that his pan is constant and never goes away, but grows in intensity.  He reported that he was taking Lortab and gabapentin, with little relief, and that he tried antidepressants but got a "bad reaction."  He also reported missing work or leaving work early one or two days per pay period since 1994.  The Veteran's wife testified that the Veteran cannot do many activities because most of the time he stays at home because the pain is so bad.

The Veteran was afforded a VA examination in August 2013.  The examiner indicated that the Veteran had a multi-joint chronic pain syndrome.  The examiner also noted that the Veteran takes prescription medication to keep the condition under control, but that he still periodically has flare-ups.  The examiner indicated that the Veteran has a chest wall neuralgia that is "particularly painful to the touch and is bilateral."  The examiner noted that the etiology is unknown, that it has been present for many years, and that it was present while the Veteran was in active service.  

Private treatment records from September 2013 show that the Veteran reported retrosternal chest pain, especially when taking a deep breath or when getting up from a sitting position.  He was admitted to the hospital for pleuritic chest pain.  

The Veteran was afforded a VA examination in April 2014.  The examiner noted a diagnosis of fibromyalgia.  The Veteran reported a longstanding history of multiple joint pain, beginning just after he left the Persian Gulf.  He reported constant pain in his hands, wrists, elbows, shoulders, knees, and feet, with occasional swelling in the hands and wrists.  The Veteran pointed to pinpoint areas of the right elbow, right shoulder, and neck/upper back area with extreme tenderness.  He reported that pain is worsened in those areas when pressure is applied and that he sometimes cannot sit with his back against a chair due to the extreme pain caused by the pressure.  The Veteran also reported bilateral chest wall pain that is sharp and radiates medially.  He pointed to a pinpoint area over the pectoralis major muscle bilaterally.  He reported taking an average of two Lortabs per day for the pain.  

The examiner indicated that continuous medication was required for control of the Veteran's fibromyalgia symptoms.  The examiner also indicated that the Veteran's fibromyalgia symptoms were refractory to therapy because the "Veteran has had trials of various medications for pain including Neurontin, NSAIDS, Lyrica," and epidural steroid injections, none of which helped his pain.  The examiner noted the following signs and symptoms attributable to fibromyalgia: widespread musculoskeletal pain, sleep disturbances, anxiety, and depression.  The examiner indicated that the Veteran's fibromyalgia symptoms were constant or nearly constant.  

The examiner opined that the "[V]eteran's chronic pain in multiple joints, chest wall pain as well as his associated symptoms and physical findings on examination correlate with a diagnosis of fibromyalgia."  Regarding whether the Veteran's fibromyalgia was a progression of his service-connected multiple peripheral joint and chest wall pain, an error in the prior diagnosis, or an independent disability, the examiner opined that it was "at least as likely as not that the current fibromyalgia represents a progression of the service connected undiagnosed disorder...[because] [t]he symptoms of which the veteran complained just one month after he left the service in 1993 are very similar to those of which he currently complains."

Following the April 2014 VA examination, the AMC increased the disability rating for multiple symptomatic peripheral joints and chest wall pain to 40 percent, the maximum schedular rating for fibromyalgia, effective from April 14, 2014, the date of the VA examination.

In an October 2016 statement, the Veteran's co-worker reported that he had known and worked closely and on a daily basis with the Veteran since 2007.  The co-worker reported that on many days, the Veteran "has shown physical signs of skin sensitivity and/or deep tissue discomfort which has been described simply as nerve pain."  The co-worker also reported that the Veteran has "shown a tendency for sudden sleep as a result of the required medication levels."  

C. Analysis

The Veteran's service-connected multiple peripheral joint and chest wall pain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Under Diagnostic Code 5025, a 10 percent rating is appropriate for symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.

Based on the foregoing evidence, the Board finds that a 40 percent evaluation is warranted for the entire appeal period.  Specifically, throughout the entire appeal period, the Veteran's multiple peripheral joint and chest wall pain, which has been diagnosed as fibromyalgia, has been manifested by constant and widespread musculoskeletal complaints, such as pain, stiffness, and paresthesias, as well as complaints of symptoms such as fatigue, sleep disturbances, headaches, depression, and anxiety.  These symptoms, which are refractory to medication, impact his daily life and make it difficult for him to participate fully in various activities.  

Moreover, the Board cannot find a discernible difference or increase in symptomatology that occurred on April 14, 2014; rather, the symptoms described at that time appear to be substantially similar to the consistent and repeated complaints noted throughout the appeal period.  In fact, the April 2014 VA examiner specifically noted that "[t]he symptoms of which the [V]eteran complained just one month after he left the service in 1993 are very similar to those of which he currently complains."  Similarly, the August 2013 VA examiner indicated that the Veteran's "particularly painful" chest wall neuralgia "has been present for many years...[and] was present while in active service."    

Consequently, the Board must conclude that the Veteran's multiple symptomatic peripheral joints and chest wall pain, which is characterized throughout the appeal period as widespread musculoskeletal pain with sleep disturbances and anxiety, is shown to be constant, or nearly so.  Additionally, given the Veteran's repeated complaints that his medications were not helping and the multiple changes in medication regimens noted throughout the appeal period, the Board must conclude that the disability picture demonstrated prior to April 14, 2014, more closely approximates a fibromyalgia disability that was refractory to treatment.  

Accordingly, a 40 percent evaluation, which is the highest possible evaluation under the Rating Schedule for the Veteran's multiple symptomatic peripheral joints and chest wall pain, is warranted throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025.

Moreover, although the Veteran's service-connected multiple symptomatic peripheral joints and chest wall pain has been previously rated by analogy to fibromyalgia, the April 2014 VA examiner specifically indicated that the Veteran's longstanding symptoms correlate to a diagnosis of fibromyalgia.  Thus, because fibromyalgia is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Therefore, no other diagnostic codes are potentially applicable which might afford a higher rating on an alternative basis.

The Board has also considered the Veteran's reports of widespread musculoskeletal pain resulting in functional loss, but because the Veteran is already in receipt of the maximum rating available under Diagnostic Code 5025, a higher rating based on functional loss due to pain is not for consideration.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  As discussed above, the manifestations of the Veteran's service-connected multiple symptomatic peripheral joints and chest wall pain, diagnosed as fibromyalgia, are fully contemplated by the schedular criteria.  In particular, the rating criteria specifically contemplate the Veteran's widespread musculoskeletal pain, sleep disturbances, stiffness, paresthesias, headaches, and anxiety.  The Veteran has not suggested the presence of symptoms outside of the scope of the schedular criteria.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Because the schedular rating criteria are adequate to rate the Veteran's multiple symptomatic peripheral joints and chest wall pain, diagnosed as fibromyalgia, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  The Board therefore finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  Indeed, the Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  See Doucette, supra.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

For the entire appeal period, a 40 percent rating, but not higher, for multiple symptomatic peripheral joints and chest wall pain, diagnosed as fibromyalgia, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


